Citation Nr: 0015738	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  93-26 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal arose from a January 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for heart disease (while he was informed of the 
grant of pension benefits in February 1991, he was never 
notified of this denial of service connection; thus, this 
claim has been open since that time).  This denial was 
confirmed and continued by rating actions issued in August 
1993 and July 1995.  In April 1999, the Board of Veterans' 
Appeals (Board) remanded this case for additional 
development.  In December 1999 and February 2000, the veteran 
and his representative were informed through supplemental 
statements of the case of the continued denial of his claim.

As noted in the April 1999 Board remand, the veteran had 
filed claims for entitlement to service connection for 
"nerves" and a back disorder in his July 1990 application 
for compensation.  The Board notes that a rating action 
denying service connection for a nervous condition, diagnosed 
as organic brain syndrome, was previously issued in October 
1989.  However, the notification of this denial does not 
appear to be in the claims file.  The claim regarding 
entitlement to service connection for a back disorder has not 
yet been addressed by the RO.  These matters are again 
referred to the RO for further development.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from heart disease which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
heart disease because he indicated that this condition was 
either present in service or had manifested to a compensable 
degree within one year of his discharge.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type to which, under case law, lay observation 
is considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because he 
fails to demonstrate that his currently diagnosed 
hypertension and sick sinus syndrome were either present in 
service or to a compensable degree within one year of his 
discharge; nor has he established a nexus between the two 
complaints of "chest pain" in service and his currently 
diagnosed heart disorder.

The evidence of record included the service medical records 
which did not show any complaints of or treatment for either 
cardiovascular disease or hypertension.  While there were two 
complaints of "chest pain" (once on walking and once after 
running), there was no diagnosis of any underlying heart 
disease.  In fact, the physical examinations noted that his 
heart was normal.  The first objective indication that the 
veteran had hypertension was not noted until private 
outpatient treatment in 1989.  While a private physician 
submitted statements in December 1994 and April 1995 that he 
had treated the veteran for numerous complaints, to include 
hypertension, as early as the 1960's, he admitted that he had 
no clinical records available and that his statements were 
based solely on his recollections of his treatment over 
thirty years before.  Therefore, there is no objective 
evidence of continuity of symptomatology after service, nor 
is there any competent evidence of the existence of either 
cardiovascular disease or hypertension to a compensable 
degree within one year of his separation from service.  
Significantly, the VA examiner in July 1999 stated that there 
was no relationship between the veteran's sick sinus 
syndrome, which required the insertion of a pacemaker, and 
his period of service.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed hypertension and sick sinus 
syndrome are related to or otherwise had their origins during 
the veteran's period of active military service or within the 
applicable presumptive period following service as set forth 
in 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).  There is no 
opinion evidence that a relationship exists between these 
current disabilities and service.

As already noted, both the establishment of a current 
disability and the establishment of a nexus between the 
current disability and service require more than just lay 
testimony.  The Board notes that it has been held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origins or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
heart disease is not well grounded and must be denied on that 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for heart disease is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

